Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10 are presented for examination.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the human activity processes (abstract ideas) of processing data to generate other data (a plan).
Claim 5 recites a method of obtaining a recommended temperature, which is a result obtained by applying a set temperature to a learning model; displaying the received recommended temperature; and setting the received recommended temperature in the air conditioner, wherein the learning model is a learning model learned using a plurality of set temperatures previously set in the air conditioner.
Such limitation, for example, “recommending”, “obtaining” and “setting” under their broadest reasonable interpretation, cover performance of the limitation in the human activity but for the recitation of air conditioner. That is, other than reciting “air conditioner” (thermostats or computer), nothing in the claim elements preclude the above steps/actions from being practically performed in the human mind, or falling under organization human activity. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exceptions are not integrated into a practical application.  In particular, the claim recites additional elements of a “display” this element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “display” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exceptions using a generic computer component (MPEP 2106.05(f)).  In addition, the limitation of displaying…the recommended temperature and set the air conditioner accordingly on more than mere insignificant pre-activity of receiving data. Furthermore, the “learning mode learned….” is well-understood, routine, conventional, for example, Funes et al. U.S. Patent Publication No. 2016/0139575. The claim is therefore directed to an abstract idea. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus, when taken alone, the individual elements do not amount to significantly more than the above-identified judicial exceptions (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Mere instruction to apply an exception using generic computer components and insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 6-8, recite not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Thus, those claims recite an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.1	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Bartenbach et al.  (US 2015/0184881) in view of Funes (US 2016/0139575 A1).

Regarding claims 1 and 5, Bartenbach discloses an air conditioner (abstract, an air conditioning apparatus), comprising: a blowing fan configured to discharge cooling air to an outside (Abstract, a fan controlled by the controller); a temperature sensor configured to sense a current temperature around the air conditioner ([0107] In other examples, a temperature sensor may be used to turn the AC unit on (or off) when a certain temperature (internal or external) is detected); a display ([0040], Display the current "set" temperature the AC is working towards).
Bartenbach fails at least one processor configured to: obtain a recommended temperature, which is a result obtained by applying a set temperature to a learning model, control the display to display the received recommended temperature, and set the received recommended temperature in the air conditioner, wherein the learning model is a learning model learned using a plurality of set temperatures previously set in the air conditioner.
Funes discloses at least one processor (Fig. 28, processor) configured to: obtain a recommended temperature, which is a result obtained by applying a set temperature to a learning model, control the display to display the received recommended temperature ([0145], generate a message recommending a shorter shower duration including a display of potential energy savings associated with reducing shower time), and set the received recommended temperature in the air conditioner ([0066], [0155], recommend to the user to set a schedule for this action at this specific time. The system send notifications in cases where events that typically happen at some time do not happen), wherein the learning model is a learning model learned using a plurality of set temperatures previously set in the air conditioner ([0066], [0124[0152], [0153], include learning algorithms tuned to apply specifically to smart spaces and commercial systems and internet of things systems and architecture).
Funes and Bartenbach are analogs art. They both related to the temperature controller.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the teachings of Funes with the teachings of Bartenbach in order to minimize electricity bill and maximize user's comfort.
Regarding claims 2 and 6, the combination of Funes and Bartenbach disclose:
Bartenbach discloses a storage configured to store the learning model to provide the recommended temperature to be set to an air conditioner; wherein the at least one processor is further configured to: acquire the current temperature of the air conditioner through the temperature sensor([0107], temperature sensor;  [0039], [0057], A static display of the actual current temperature of the room), input the current temperature to the learning model to acquire the recommended temperature to be set in the air conditioner ([0039], [0097], smart features may include learning about user behavior and location to smartly control and adjust the AC for optimal temperature and efficiency); 
Funes discloses a storage configured to store (data collected) the learning model to provide the recommended temperature to be set to an air conditioner, and obtain the recommended temperature ([0066], [0125], [0145], the learning algorithms and cloud event driven architecture may allow auto programming for rules, scenarios, actions, schedules, and triggers to create and send alerts, suggestions, notifications through multi-way channels like SMS, voice call, email, push notifications, etc.).
Regarding claims 3 and 7, Funes discloses the at least one processor is further configured to: acquire external environment information, and input the current temperature and the external environment information to the learned learning model to acquire the recommended temperature to be set in the air conditioner ([0069], [0127], data collected with artificial intelligence algorithms and machine learning algorithms to auto-program a set of one or more actions, rules, scenarios, notifications, suggestions, and/or alerts, and execute different actions and scenarios to provide strategic reduction of power usage in home, offices (or any space) combined with a multi-sensing, wirelessly communicating smart TV and smart TV box home gateway).
Regarding claims 4 and 8, Bartenbach discloses when the storage stores a plurality of learning models for each operation mode of the air conditioner, the at least one processor is further configured to input the current temperature to the learning model corresponding to a current operation mode of the air conditioner to acquire the recommended temperature of the air conditioner ([0039], considering that the smart features may include learning about user behavior and location to smartly control and adjust the AC for optimal temperature and efficiency).
3.2 	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funes (US 2016/0139575 A1) in view of Bartenbach et al.  (US2015/0184881).
Regarding claim 9, Funes discloses a user terminal controlling an air conditioner ([0002],  [0073],AC), the user terminal (computer) comprising: a display configured to display a screen ([0042], display user interfaces on the TV (e.g., as shown in FIGS. 33A-33E); a communicator configured to communicate with an external device (abstract, an artificial intelligence server in communication with the hub); an input receiver configured to receive a user input ([0050], The hub 110 may communicate with third party home automation devices 310 and/or the network 140. A user may interact with the hub 110 using the input device 119 and a person may input a desired temperature and a schedule indicating when the person is away from home); and at least one processor Fig. 28, processor) configured to: control the communicator to transmit an artificial intelligence operation request signal corresponding to an artificial intelligence operation UI to the air conditioner in response to a user input signal depending on a user input selecting the artificial intelligence operation UI included in the screen being received via the input receiver ([0042], [0037],[0038],  Fig. 2, a hub (110) comprising a display, wherein the hub (110) is connected to a network (146), the hub (110) provides app (136) for the use of a user, and the hub (110) displays user interfaces on TV); control the display to display a recommended temperature in response to the recommended temperature set in the air conditioner ([0145], generate a message recommending a shorter shower duration including a display of potential energy savings associated with reducing shower time).
Funes fails to disclose control the display to display a recommended temperature in response to the recommended temperature set in the air conditioner, which is a result obtained by applying a current temperature of the air conditioner to a learning model depending on the artificial intelligence operation request signal, being acquired via the communication.
Bartenbach discloses which is a result obtained by applying a current temperature of the air conditioner to a learning model depending on the artificial intelligence operation request signal, being acquired via the communication ([0039], smart features may include learning about user behavior and location to smartly control and adjust an AC for optimal temperature and efficiency).
Funes and Bartenbach are analogs art. They both related to the temperature controller.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the teachings of Funes with the teachings of Bartenbach in order to minimize electricity bill and maximize user's comfort.
Regarding claim 10, Funes discloses the at least one processor is further configured to control the display to display a set temperature previously set in the air conditioner at the current temperature, together with the recommended temperature (the hub (110) displays user interfaces on TV, see paragraph [0042] and figure 2).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 11,137,161 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the Parent US patent has similar limitations shown below:
Instant US Application 17/489,084
Parent US Patent 11,137,161
9. A user terminal controlling an air conditioner, the user terminal comprising: 
a display configured to display a screen; a communicator configured to communicate with an external device; an input receiver configured to receive a user input; and
 at least one processor configured to:
 control the communicator to transmit an artificial intelligence operation request signal corresponding to an artificial intelligence operation UI to the air conditioner in response to a user input signal depending on a user input selecting the artificial intelligence operation UI included in the screen being received via the input receiver, and 

control the display to display a recommended temperature in response to the recommended temperature set in the air conditioner, which is a result obtained by applying a current temperature of the air conditioner to a learning model depending on the artificial intelligence operation request signal, being acquired via the communicator.  

11. A user terminal controlling an air conditioner, the user terminal comprising:
 a display configured to display a screen; a communicator configured to communicate with an external device; an input receiver configured to receive a user input; and 
at least one processor configured to: 
control the communicator to transmit an artificial intelligence operation request signal corresponding to an artificial intelligence operation user interface (UI) to the air conditioner in response to a user input signal depending on a user input selecting an artificial intelligence operation UI included in the screen being received via the input receiver, and 
control the display to display a recommended temperature in response to the recommended temperature set in the air conditioner, which is a result obtained by: obtaining a set temperature set in the air conditioner and a current ambient room temperature of the air conditioner at a time of setting a-the set temperature, via the communicator, 

applying the set temperature and the current ambient room temperature to a learning model, and obtaining the recommended temperature set in the air conditioner, wherein the learning model learns to provide the recommended temperature.
10. The user terminal as claimed in claim 9, wherein the at least one processor is further configured to control the display to display a set temperature previously set in the air conditioner at the current temperature, together with the recommended temperature.

12. The user terminal as claimed in claim 11, wherein the at least one processor is further configured to control the display to display a set temperature previously set in the air conditioner at the current ambient room temperature, together with the recommended temperature.


Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kojima et al.  (US 2008/0195564-A1) related to in automotive air conditioner includes a storage unit which stores a plurality of pieces of state information as respective learned data; a learning unit which constructs a probabilistic model; a control information correcting unit which corrects setting information, etc., related to a vehicle occupant's setting operation in accordance with a calculated probability so as to achieve a specific setting operation; and an air-conditioning control unit which controls an air-conditioning unit in accordance with the corrected setting information, etc.
	
Morikawa et al. (US-20060229739-A1) related to a storage section stores various sensor signals obtained in an input section together with operation contents instructed in an output section. A signal discrimination section references the storage section to specify a sensor of which output value is influenced by a given operation. An operation result prediction section and an operation determination section generate through learning a prediction model expressing a relationship between the operation and the specified sensor and determines, with the generated prediction model referenced, an operation that allows an output of a target sensor to be a target value.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119